DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  line 4 recites “stand off” which appears to contain a typographical error and should read “stand-off” to be consistent with the remainder of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 28 (and through dependency, claim 29) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 28 recites “wherein the hinges prevent the first and second outer portions from further downward rotation relative to the middle portion in the first position”.  This newly added limitation does not appear to be supported in the Specification.  There is no disclosure that each hinge itself 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boguslawski, US 8,821,102 B1.
Regarding claim 1, Boguslawski teaches a ramp configured to move a snowmobile from a ground surface to a bed of a truck or trailer (column 1 lines 6-9), the ramp comprising: 
a middle portion (12) configured to engage a track of the snowmobile, the middle portion having a first edge and a second edge and at least one stand-off (32, 34) attached thereto (Figure 1); 
a first portion (22) hingedly connected to the first edge of the middle portion, the first portion configured to engage a first ski of the snowmobile; and 
a second portion (24) hingedly connected to the second edge of the middle portion, the second portion configured to engage a second ski of the snowmobile, wherein the first and second portions are hingedly moveable to a first position where the first and second portions are substantially even with the middle portion (Figure 1) and a second position wherein the first and second portions are hingedly moved toward each other such that the first and second portions abut the at least one stand-off attached to the middle portion, such that the first and second portions are substantially even and rest on the middle portion (Figures 2 and 3; column 4 lines 17-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boguslawksi as applied above to claim 1 in view of Packer, US 4,528,711, Klopp, US 2020/0346425 A1 and Melcher et al., US 5,212,847.
Regarding claim 2, while Boguslawski discloses an engaging mechanism (attachment piece 56) configured to mechanically engage the bed but fails to disclose the remaining details of the claim, Packer teaches a ramp and discloses flanges (16) that have a non-slip textured surface on the bottom to prevent the ramp from sliding in use (column 2 lines 25-30).  Klopp discloses that instead of providing a textured surface for grip, an alternative would be a rubber sleeve with texture ([0046]).  Melcher teaches how to attach a sleeve-type member to an elongated member; by providing an uneven exterior surface (Figures 1 and 3) to prevent the sleeve-type member from separating.  It would have been obvious to one of ordinary skill in the art to modify Boguslawski’s finger (56) to have a textured overlay in view of Packer and Klopp to prevent the ramp from sliding in use, and to provide the finger with an uneven exterior surface to mechanically interlock with the overlay in view of Melcher’s disclosure to prevent the overlay (which is a sleeve-type member) from separating.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boguslawksi as applied above to claim 1 in view of Pratt et al., US 2010/0233740 A1.
Regarding claim 3, while Boguslawski fails to disclose a ground engaging foot disposed on at least one end of the at least one of the first and second edges, Pratt teaches a ramp with a ground engaging foot (30; Figure 5), the foot comprising a plurality of barbs oriented substantially in a direction transverse to a length of ramp.  it would have been obvious to one of ordinary skill in the art to modify Boguslawksi’s ramp to include a ground engaging foot disposed on at least one end of at least one of the first and second edges, the foot comprising barbs oriented substantially in a direction transverse to the length of the ramp in view of Pratt’s disclosure to prevent or minimize slippage of the ramp during use ([0054]).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Boguslawksi as applied above to claim 1 in view of Chase et al., US 5,331,701.
Regarding claim 5, while the resulting combination fails to disclose a strap attached to at least one of the middle portion, first portion, and second portion, Chase teaches a ramp with straps (26, 27, Figure 1) on either side of a ramp. It would have been obvious to one of ordinary skill in the art to modify the ramp of the resulting combination to include straps attached to at least one of the first portion and the second portion to be able to secure the snowmobile using the straps.
Regarding claim 6, the resulting combination from claim 5 includes the limitation, since Chase further discloses that each strap is retractable into a strap housing, which means there must be a retraction mechanism operably attached to the strap.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Boguslawksi as applied above to claim 1 in view of Giemza et al., US 2017/0271100 A1.
Regarding claim 7, while Boguslawki fails to disclose a web, Giemza teaches a loading ramp and discloses a surface (Figure 4) comprising a web having a plurality of lugs thereon, wherein a plurality of glide channels are defined between at least some of the plurality of lugs.  It would have been obvious to one of ordinary skill in the art to modify Boguslawski’s ramp surface of at least one of the first and second portions to comprise a web having a plurality of lugs thereon in view of Giemza’s disclosure as an alternate type of known ramp surface.
Regarding claim 8, the resulting combination from claim 7 includes at least one of the first and second portions comprising an external rib located on an outer surface thereof (horizontal ribs, unnumbered, shown in Figure 4).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boguslawksi as applied above to claim 1, alone.
Regarding claim 9, Boguslawski discloses the ramp further comprising a cross bar (18) connecting the first and second edges.  While Boguslawski fails to show a grip cover attached to the cross bar, the Examiner took Official Notice in the previous office action that providing a grip cover is old and well-known.  Applicant failed to challenge the Official Notice in their arguments.  Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the Examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate.  Since applicant did not adequately traverse the Examiner’s assertion of Official Notice, the facts are now considered to be admitted prior art (MPEP 2144.03).  Applicant’s traversal is considered inadequate because there was no reference to the Examiner’s assertion of Official Notice.  It would have been obvious to one of ordinary skill in the art to modify Boguslawski’s cross bar to include a grip cover to increase traction.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Boguslawksi as applied above to claim 1 in view of Ferguson, US 2,900,094.
Regarding claim 21, Boguslawski’s ramp includes the first and second portions being hingedly attached (via 32 and 34) to the first and second edges (the claim as written does not require a direct attachment), each with spaced apart hinges that are mirror images of each other (this must be true based on how the ramp is folded in as shown in Figures 2 and 3).  While Boguslawski discloses hinges but fails to provide further details, Ferguson teaches a ramp with a hinge and explicitly discloses that the hinge is designed to abut adjacent surfaces in the loading condition (which is the same as the claimed first position) so that the sections are in alignment with each other (Figures 1 and 3; column 3 lines 65-73).  It would have been obvious to one of ordinary skill in the art to modify Boguslawski’s hinges to have a surface that engages either the first or second edge and prevents the first and second portions from rotating beyond the first position to avoid a floppy ramp that is difficult to place. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Boguslawksi, US 8,821,102 B1 in view of Giemza et al., US 2017/0271100 A1.
Regarding claim 28, Boguslawski teaches a ramp (Figures 1-3) configured for moving a snowmobile from a lower surface to a bed of a vehicle or trailer (column 1 lines 6-9), the ramp having a length in a direction of travel, the ramp comprising: 
a middle portion (12; Figure 1) configured to be engaged by a track of a snowmobile as the snowmobile moves in the direction of travel, the middle portion comprising: first and second spaced apart rails oriented substantially in the direction of travel; and a plurality of spaced apart cross bars (18) connecting the spaced apart rails, wherein the plurality of spaced apart cross bars are oriented substantially perpendicular to the spaced apart rails; and
first and second outer portions (22+32 and 24+34, respectively) configured to engage skis of the snowmobile or tires of the wheeled all-terrain vehicle, the first portion hingedly attached to the first spaced apart rail of the middle portion and the second portion hingedly attached to the second spaced apart rail of the middle portion; each of the first and second outer portions comprising: third and fourth spaced apart rails oriented substantially in the direction of travel (clearly shown in Figure 1); 
wherein the first and second outer portions are configured to be positioned into a first position (deployed position; Figure 1) wherein upper surfaces of the third and fourth spaced apart rails are substantially planar with upper surfaces of the first and second rails and a second position (stored, folded position; Figure 2) where the first and second outer portions are rotated about the hinges to stack the first and second outer portions substantially adjacent to an upper surface of the middle portion (Figures 2 and 3); and wherein the first outer portion, the second outer portion and the middle portion each comprise spaced apart bed or tailgate engaging mechanism (attachment piece 16 on middle portion and attachment pieces 56 on first and second outer portions; column 2 lines45-47 and column 3 lines 4-7) extending from a first end of the ramp, each spaced apart bed or tailgate engaging mechanism configured to engage the bed or a tailgate of the vehicle or the trailer when the ramp is in the first position.
Boguslawski explicitly discloses providing a ramp surface positioned between the third and fourth spaced apart rails that have channels to help guide the skis of a snowmobile as it ascends up the ramp.  While Boguslawski’s ramp surfaces of the first and second outer portions are not in the form of a web, Giemza teaches a loading ramp and discloses a surface (Figure 4) comprising a web having a plurality of channels along the direction of travel of the loading ramp. It would have been obvious to one of ordinary skill in the art to modify Boguslawski’s ramp surface of the first and second outer portions to comprise a web having a plurality of channels in the direction of travel in view of Giemza’s disclosure as an alternate type of known ramp surface with channels in the longitudinal direction of the ramp.  The resulting combination yields the channels being configured to assist in directing skis of the snowmobile up the ramp along the direction of travel and the web capable of providing support for tires of a wheeled all-terrain vehicle.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Boguslawksi and Giemza as applied above to claim 28 in view of Packer, US 4,528,711, Klopp, US 2020/0346425 A1 and Melcher et al., US 5,212,847.
Regarding claim 29, while Boguslawski discloses an engaging mechanism (attachment pieces 16 and 56) configured to mechanically engage the bed but fails to disclose the remaining details of the claim, Packer teaches a ramp and discloses flanges (16) that have a non-slip textured surface on the bottom to prevent the ramp from sliding in use (column 2 lines 25-30).  Klopp discloses that instead of providing a textured surface for grip, an alternative would be a rubber sleeve with texture ([0046]).  Melcher teaches how to attach a sleeve-type member to an elongated member; by providing an uneven exterior surface (Figures 1 and 3) to prevent the sleeve-type member from separating.  It would have been obvious to one of ordinary skill in the art to modify Boguslawski’s rigid portions (16 and 56) extending from the first end of the ramp to have a flexible overlay in view of Packer and Klopp to prevent the ramp from sliding in use, and to provide the rigid portions with an uneven exterior surface to mechanically interlock with the flexible overlay in view of Melcher’s disclosure to prevent the flexible overlay (which is a sleeve-type member) from separating.

Allowable Subject Matter
Claims 22-27 are allowed.

Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive.
Applicant argues against the use of Boguslawski in the rejection of claim 1, asserting that “the connecting ramp sections 32 and 34 are not attached to the upper surfaces of the outer ramp sections 22 and 24.  If the connecting ramp sections 32 and 34 were attached to the upper surfaces of the outer ramp section 32 and 34 [sic], it would not be possible to place the ramp in the configuration in Fig. 3 of Boguslawski”.  This argument is not persuasive since Applicant is arguing much more than what is claimed.  A re-read of the claims (especially claim 1) reveals that there are no limitations pertaining to the upper surfaces of the outer ramp surfaces.  Applicant also argues “upper surface” or “upper surfaces” throughout the page numbered “9” of the Arguments, but those arguments are moot as explained above.
In the last paragraph of the page numbered “9” of the Arguments through the top half of the page numbered “10”, Applicant argues how Boguslawski’s ramp transitions from the first position to the second position.  However, this argument is inconsequential because the claims as written do not preclude the use of Boguslawski.  It is unclear why Applicant states “the arched upper surfaces of the outer ramp portions 22 and 24 would interfere [with] the arched upper surface of the middle ramp portion 12 prevent [sic] the outer ramp portions 22 and 24 from being stacked onto the middle ramp portion 12”, since Boguslawski’s Figures 2 and 3 clearly show the outer ramp portions 22 and 24 being stacked onto the middle ramp portion 12.
Applicant argues on the page numbered “11” that Klopp and Melcher are non-analogous art.  However, the function of non-slip is not limited to a ramp or the ramp art.  Klopp and Melcher both have explicit teachings of preventing one element from slipping from another.  Since Packer teaches a ramp and discusses preventing the ramp from sliding in use, teachings of preventing slip are relevant.
Regarding claim 28, Applicant argues that claim 28 as amended recites elements that are included in claims 1, as amended, and 21.  As stated above in the 112(a) rejection, this argument is misleading.  The newly added limitation in claim 28 is not only broader than what is claimed in claim 21, but also does not appear to be supported by Applicant’s specification.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/KATHERINE J CHU/Examiner, Art Unit 3671